DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claim 10 has been cancelled; Claims 1-2, 4, 6-9, 11, 13, and 15-16 have been amended as requested in the amendment filed on May 27, 2022. Following the amendment, claims 1-21 are pending in the instant application.
Claims 1-7, and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 8-9 and 11-12 are examined upon their merits in the instant Office action.  There are no claims directed to subject matter that is eligible for Rejoinder. 

Specification
The disclosure was objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Specifically, page 47 of the specification contains two browser-executable codes.
Applicant states in Remarks, “Applicant submits herewith the present response clean and marked up copies of a substitute specification in which these hyperlinks have been removed.”  However, there was no substitute specification submitted.  The only specification within the file wrapper was filed 07/10/2019, which contains the browser-executable code.  Correction is required.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-7, and 13-21 directed to inventions non-elected without traverse.  Accordingly, claims 1-7, and 13-21 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancelled.   Claims 1-7 and 13-21.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As currently amended to recite isolating cells that have the essential feature of expressing pericyte markers CNN1, NG2 and PDGFR beta but not alpha smooth muscle actin (SMA), the claims have overcome the closest prior art.  Two populations of pericytes (NG2+SMA+ and NG2+SMA-) had previously been established from vascular epithelium, but not from neural crest stem cells (NCSC). The method requiring culture in the presence of CHIR99021, SB431542, FGF2 and dorsomorphin, followed by sorting of p75NGFR+-NCSC was neither taught by the prior art, nor rendered obvious. The closest art describing the invention (Stebbins et al. Sci Adv. 2019 Mar 13;5(3):eaau7375. doi: 10.1126/sciadv.aau7375. eCollection 2019 Mar; and the pre-print published online August 7, 2018 at https://www.biorxiv.org/content/10.1101/387100v1) do not qualify as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 8-9 and 11-12 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649